174 P.3d 1082 (2007)
217 Or. App. 399
STATE of Oregon, Plaintiff-Respondent,
v.
Russell G. FERRY, Defendant-Appellant.
050241864; A129088.
Court of Appeals of Oregon.
Submitted on Record and Briefs May 30, 2007.
Decided December 26, 2007.
Peter A. Ozanne, Executive Director, Peter Gartlan, Chief Defender, Legal Services Division, and Ryan T. O'Connor, Deputy Public Defender, Office of Public Defense Services, filed the opening brief for appellant. On the reply brief was Peter Gartlan, Chief Defender, Legal Services Division.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Paul L. Smith, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and ORTEGA, Judge, and CARSON, Senior Judge.
PER CURIAM.
Affirmed. State v. Rodriguez, 217 Or. App. 24, ___ P.3d ___ (2007).